              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,               Case No. 18-CR-43-JPS
 v.

 BRADLEY L. TOLLEFSON,                                            ORDER

                           Defendant.


      On March 6, 2018, the government filed a two-count Indictment

against the defendant, charging him with soliciting an underaged girl over

the Internet to send him pictures of her performing sex acts in violation of

18 U.S.C. § 2251 and 18 U.S.C. § 1591. (Docket #10). On March 14, 2019, the

government filed a single-count Information against the defendant,

charging him with child enticement in violation of 18 U.S.C. § 2422(b).

(Docket #47). On the same day, the parties filed a plea agreement indicating

that the defendant agreed to plead guilty to the Information. (Docket #48).

      The parties appeared before Magistrate Judge Nancy Joseph on

April 5, 2019, to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #50). The defendant entered a plea of guilty

as to Count One of the Information. Id. After cautioning and examining the

defendant under oath concerning each of the subjects mentioned in Rule 11,

Magistrate Judge Joseph determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by an independent

factual basis containing each of the essential elements of the offense.

(Docket #50 and #52).
       Thereafter,    Magistrate    Judge    Joseph    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #52). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court     has   considered         Magistrate    Judge   Joseph’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #52) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 1st day of May, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 2 of 2
